Citation Nr: 1750096	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  07-35 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a deviated septum.

2. Entitlement to service connection for a deviated septum.

3. Entitlement to service connection for cholecystectomy with residual scar, claimed as secondary to service-connected hepatitis C.

4. Entitlement to a disability rating in excess of 60 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1973 to April 1975 and from June 1975 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that denied the claims listed above.  Jurisdiction has subsequently transferred to the RO in St. Petersburg, Florida.

These matters previously came before the Board in June 2011 and were remanded for additional development.  Subsequent to this development, the RO issued a Supplemental Statement of the Case advising the Veteran that his claim for service connection for residuals of a deviated septum was not granted on the merits, effectively acknowledging that new and material evidence had been submitted to reopen the claim.  See June 2017 Supplemental Statement of the Case (SSOC).

The issues of entitlement to service connection for a deviated septum, entitlement to service connection for a cholecystectomy with residual scar, and entitlement to an increased disability rating for hepatitis C and resultant cirrhosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed August 1998 rating decision denied service connection for a deviated septum.
2. Additional evidence received since the August 1998 rating decision is new and material, in that it is not cumulative or redundant of the evidence of record at the time of the previous denial and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1. The August 1998 rating decision that denied service connection for a deviated septum is final and binding.  38 U.S.C.A. § 7105 (West 2014): 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the issue of service connection for a deviated septum.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As the Board's decision to grant the Veteran's petition to reopen the claim for a deviated septum is completely favorable, no further action is required to comply with the duties to notify and assist in the matter.  The Board, however, is remanding the underlying service connection claim for additional development, rather than immediately readjudicating it de novo on the merits.

II. Reopening of the Claim on the Basis of New and Material Evidence

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The Veteran's appeal regarding his deviated septum arises out of his contention that this disability had its onset in or is etiologically related to his service.

Prior to the instant appeal, service connection for a deviated septum was denied by an August 1998 rating decision because the record did not demonstrate a link between the Veteran's service and his deviated septum.  The Veteran did not appeal or submit new and material evidence within one year of this decision; therefore it is final and binding on him based on the evidence of record at that time. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), (b), 3.156(a), (b), 3.160(d), 20.1103.

Subsequent to the August 1998 rating decision, the Veteran submitted the instant claim to reopen his claim for service connection for a deviated septum in November 2004.  That claim was denied by the RO in January 2006.  That claim was appealed to the Board and remanded for additional evidentiary development in June 2011, and then reopened implicitly and adjudicated on the merits.  See June 2017 SSOC.

Even where the RO determines that new and material evidence has been received and reopens a claim, the Board must review that question for itself on appeal.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 U.S.C.A. § 3.156(a).  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative with or redundant of evidence already of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003);  Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the U.S. Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Here, evidence received since the August 1998 decision includes the Veteran's initial November 2004 statement in support of claim where he explains the circumstances under which his deviated septum occurred, a sports injury.  It also includes additional medical records that recognize his history of treatment for a deviated septum.  This evidence was not before agency decision makers in August 1998 and raises a reasonable possibility of substantiating the claim in conjunction with VA assistance.  38 U.S.C.A. § 5108; Fortuck, 17 Vet. App. at 179-80;  Justus, 3 Vet. App. 510.  To this extent only, this appeal is granted subject to the further development of this claim on remand.


ORDER

The appeal to reopen the claim for service connection for a deviated septum is granted.




REMAND

The Board finds that an additional remand is required before the other claims can be adjudicated.

With regard to the service connection claim for service connection for a deviated septum, the Veteran indicates that he received treatment at a naval hospital and indicated that he believes the records of this treatment were eventually transferred to the National Personnel Records Center (NPRC).  When this claim was previously remanded, it appears that the RO sent the Veteran a letter requesting the address of the particular naval hospital so that records could be requested from the hospital (the naval hospital in question has been demolished).  However, on close review of Veteran's November 2004 statement, it is clear that he was apprising VA that he believed there were additional records regarding his treatment in the hands of a Federal agency.  Consequently, on remand, VA must make the required efforts to locate this Federal records and make an appropriate finding that these records cannot be located if VA determines that such records either do not exist, have been lost, or are otherwise unavailable.  38 U.S.C.A. § 5103(A) (West 2014); 38 C.F.R. § 3.159(e) (2017).  Additionally, the Veteran has also now indicated that his deviated septum arose after he was injured playing sports while in the service.  While the Veteran's service treatment records do not indicate a record of a diagnosis or treatment for a deviated septum, his records do document treatment after sports related injuries to his face in September 1977, February 1982, and July 1989.  Consequently, the Board finds that the Veteran should be provided with a VA examination to determine whether a deviated septum (and any resulting symptoms during the appeal period) is etiologically related to the Veteran's sports injuries in-service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for service connection for his cholecystectomy with residual scar, the Board finds that the addendum opinion provided in March 2012 does not comply with the June 2011 remand directives.  Those directives indicated that the opinion was to be provided by a physician, and the opinion was provided by a Doctor of Nursing Practice (DNP).  Consequently, the Board finds that an additional opinion, provided by a physician, as required by the previous remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to the Veteran's claim for an increased disability rating for hepatitis C, the Veteran has indicated that his condition has worsened since the last examination in November of 2011.  See September 2017 Post Remand Brief.  Consequently, the Board finds that a new examination documenting the current state of the Veteran's condition is necessary in order to adequately rate the Veteran's condition.

Accordingly, the case is REMANDED for the following actions:

1. Make all efforts to locate any records from the naval hospital the Veteran specified in November 2004 that are in the possession of a Federal agency, including the NPRC.  If after exhaustive efforts the RO determines that these records do not exist or cannot otherwise be obtained, the Appellant should receive notice as required by 38 C.F.R. § 3.159(e)(1).

2. Obtain and associate with the claims file any outstanding/updated VA treatment records that are not already associated with the claims file that are relevant to the claims on appeal.

3. After the above records development is completed, schedule the Veteran for an appropriate VA examination(s) to assess the nature, severity, and etiology of his deviated septum condition and the current severity of his hepatitis C and resulting cirrhosis.  The examiner(s) should address the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's deviated septum (or any residual symptoms during the appeal period, if the condition has resolved due to earlier treatment) either had its onset during the Veteran's service or was caused by his service, especially the sports injuries to his face in September 1977, February 1982, and July 1989.

(b) The current severity of the Veteran's hepatitis C.

The examiner(s) should provide a complete rationale for each opinion given, and cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider(s) must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

4. Obtain an opinion from a physician as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cholecystectomy with residual scar was caused by the Veteran's service or by the Veteran's service-connected hepatitis C condition.  If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

The examiner should provide a complete rationale for each opinion given, and cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

5. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claims on appeal.  If any claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


